                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JOHN LATHAM, JR.,                                    :
                Plaintiff,                           :
                                                     :
               v.                                    :       No. 2:17-cv-445
                                                     :
NANCY A. BERRYHILL, 1                                :
Acting Commissioner of Social Security,              :
                    Defendant.                       :
__________________________________________

                                           ORDER

       AND NOW, this 13th day of December, 2018, upon consideration 2 of Plaintiff’s

Complaint, ECF No. 3; Defendant’s Answer, ECF No. 7; the Social Security Administrative

Record, ECF No. 8; Plaintiff’s Brief and Statement of Issues in Support of Request for Review,

ECF No. 18; Defendant’s Response to Request for Review of Plaintiff, ECF No. 19; Plaintiff’s




1
         On January 23, 2017, Nancy A. Berryhill became the Acting Commissioner of the
Social Security Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
Nancy A. Berryhill should be substituted as the defendant in this case.
2
         Defendant did not file objections to the R&R. When neither party objects to a magistrate
judge’s report and recommendation, the district court is not statutorily required to review the
report, under de novo or any other standard. 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S.
140, 152 (1985). Nevertheless, the United States Court of Appeals for the Third Circuit has held
that it is better practice to afford some level of review to dispositive legal issues raised by the
report. Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987), writ denied 484 U.S. 837
(1987). “When no objections are filed, the district court need only review the record for plain
error or manifest injustice.” Harper v. Sullivan, No. 89-4272, 1991 U.S. Dist. LEXIS 2168, at
*2 n.3 (E.D. Pa. Feb. 22, 1991). See also Hill v. Barnacle, No. 15-3815, 2016 U.S. App. LEXIS
12370, at *16-17 (3d Cir. 2016) (holding that even when objections are filed, district courts “are
not required to make any separate findings or conclusions when reviewing a Magistrate Judge’s
recommendation de novo under 28 U.S.C. § 636(b)”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399
(E.D. Pa. 1998) (explaining that in the absence of a timely objection, the court should review the
magistrate judge’s report and recommendation for clear error). The district court may accept,
reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge. 28 U.S.C. § 636(b)(1)(C).

                                                1
                                             121318
Reply, ECF No. 20; and the Report and Recommendation (“R&R”) of United States Magistrate

Judge Carol Sandra Moore Wells, ECF No. 22, IT IS ORDERED THAT:

      1.     The Report and Recommendation is APPROVED and ADOPTED.

      2.     Plaintiff’s Request for Review is GRANTED.

      3.     This case is REMANDED to the Commissioner under sentence four of 42 U.S.C.

             § 405(g). On remand, the Administrative Law Judge shall (1) modify her RFC

             assessment to include a limitation accurately reflecting Plaintiff’s ability, or lack

             thereof, to keep pace, or explain why no limitations is required; and (2) elicit

             testimony from Plaintiff as to why he did not comply with medication

             recommendations, or explain how the record reflects that there was no good

             reason for Plaintiff’s non-compliance.

      4.     Judgment is ENTERED in favor of Plaintiff and against the Commissioner of

             Social Security.

      5.     This case is CLOSED.


                                                    BY THE COURT:



                                                    /s/ Joseph F. Leeson, Jr.________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                               2
                                            121318
